Citation Nr: 1400075	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  11-08 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1968 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was filed in September 2010, a statement of the case was issued in March 2011, a substantive appeal was received in March 2011, and a supplemental statement of the case was issued in May 2012.

The Board notes that in her March 2011 substantive appeal, the Veteran requested a Board hearing at a local VA office; however, in September 2011, she withdrew her hearing request.


FINDING OF FACT

The Veteran's diabetes mellitus was not manifested during the Veteran's active duty service nor within one year thereafter, nor is diabetes otherwise related to service.


CONCLUSION OF LAW

The Veteran's diabetes mellitus was not incurred in or aggravated by the Veteran's active duty service, nor may it be presumed to have been incurred in such service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159 and 3.326(a) (2013).

Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).   

The notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of his claim.  A June 2010 letter explained the evidence necessary to substantiate her claim, the evidence VA was responsible for providing, and the evidence she was responsible for providing.  This letter also informed the Veteran of disability rating and effective date criteria.  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of her claim, and has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination). 

Duty to Assist

VA also has a duty to assist the Veteran in developing her claim, which includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In the present case, service treatment records and some of the Veteran's private treatment records have been associated with the file.

The Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence, including 2009 and 2010 records from a private facility where the Veteran received treatment for diabetes mellitus.  In her May 2010 claim, the Veteran stated that her disability began in June 1984.  Her private medical records indicate that her disability began in 1987.  Regardless, the Veteran has not identified the medical facility or doctor that diagnosed her or treated her in those earlier years, despite requests that she provide information concerning any treating physicians.  While VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (VA's duty to assist is not a one-way street; if a veteran wishes help, he/she cannot passively wait for it in those circumstances where his/her own actions are essential in obtaining the putative evidence).  The Veteran has not identified any additional evidence she wanted the Board to obtain and consider.  

The Board also notes that the Veteran's private treatment records indicate that the Veteran is receiving continuing care for diabetes mellitus from the same facility.  The Board finds, however, that there is no reasonable possibility than any additional private treatment records would help the Veteran substantiate her claim for service connection.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (VA must focus its efforts on obtaining documents that have a reasonable possibility of assisting claimants in substantiating their claims for benefits; there is no requirement that the government obtain records in every case to rule out their relevance).  The Veteran's private treatment records do not address the Veteran's claim for service connection, or suggest any type of nexus between her diabetes mellitus and her military service.  Rather, the records consist of progress notes with respect to her subjective complaints and diabetic treatment.  Thus, a remand to obtain additional private treatment records is not warranted and would serve no useful purpose.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

The Veteran has not been afforded a VA examination with respect to her claim of service connection for diabetes and the Board finds that an examination is not necessary.  An examination is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains competent evidence of a diagnosed disability or symptoms of disability; establishes that the veteran experienced an event, injury, or disease in service, or has a presumptive disease during the pertinent presumptive period; and indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4).  

The third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support  a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.   McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Those requirements were not satisfied as to the Veteran's diabetes mellitus as only the first requirement of evidence suggesting current diagnosis has been met.  Although the Veteran claims that she was treated for diabetes in service, such statements are not credible when viewed against the overall record.  The Veteran's service treatment records (STRs) show otherwise.  The Veteran's STRs include complaints of other medical issues, but do not indicate that she received any treatment for diabetes or diabetic symptoms.  In fact, as discussed in more detail below, the Veteran's December 1969 separation examination was negative on urinalysis for sugar and the Veteran denied sugar or albumin in the urine.  Although the Veteran's service records show her military occupation was as a medical specialist, there is no persuasive evidence that her training for that duty rendered her competent to evaluate her symptoms and render a diagnosis of diabetes.  In this case there is no competent, credible evidence that indicates that the disability may be associated with an in-service event, injury, or disease and the record is otherwise sufficient to make a decision on the claim, a VA examination is not necessary.  Id.; Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).   

Legal Criteria, Factual Background, and Analysis

The Veteran claims entitlement to service connection for diabetes mellitus.  Essentially, the Veteran contends that the symptoms she experienced during service were either diagnosed as diabetes mellitus during that time in missing STRs or, alternatively, that the symptoms shown during service are sufficient to show that her current diabetes mellitus had its onset during her military service.

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as diabetes mellitus, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 57 (1990).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.   Id. at 469; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to describe symptoms that she experienced in service or at any time after service when the symptoms she perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person); Layno, 6 Vet. App. at 469-70 (lay testimony is competent as to symptoms of an injury or illness which are within the realm of one's personal knowledge (i.e., through the senses); lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology where the determination is not medical in nature and is capable of lay observation).

The absence of contemporaneous medical evidence is a factor in determining the credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms"). 

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file and in "Virtual VA" and VBMS, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

There is no controversy as to the fact that the Veteran is currently diagnosed with diabetes mellitus.  For the purposes of this decision, the Board accepts that the Veteran currently has a diagnosis of diabetes mellitus shown by the medical evidence, including a notation in a June 2009 private treatment record that the Veteran has been diabetic since 1987.  The threshold question in this case is whether there is a nexus (an etiological link through causation or aggravation) between the Veteran's diabetes mellitus and her military service.

The Veteran's February 1968 service enlistment examination report shows no suggestion of diabetes mellitus, with the Veteran found to be clinically normal in all respects and urinalysis negative for sugar.  The only mention of diabetes in her enlistment examination report is contained in the family history portion, where the Veteran, presumably incorrectly, noted that her mother did not have diabetes.  As stated in her substantive appeal, her whole family (three generations) have this "dreaded disease[.]"

The Veteran's STRs are of record and show no diagnosis of diabetes mellitus during her military service.  The Veteran's STRs include various complaints, including jaw pain, throat pain, abdominal pains, viral respiratory infections, headaches, foot callouses, and a small laceration on the Veteran's right foot.  Although the Veteran was seen a number of times while in service, the STRs fail to reflect any complaints, treatments, or diagnoses of diabetes mellitus.

The Veteran's December 1969 service separation medical examination report shows no suggestion of diabetes mellitus, with the Veteran found to be clinically normal in all respects, except for her feet and pelvic area, and urinalysis was negative for sugar.  The Veteran reported a variety of symptoms in her separation report of medical history, including swollen or painful joints, dizziness or fainting spells, ear, nose, or throat trouble, shortness of breath, pain or pressure in chest, palpitation or pounding heart, frequent or painful urination, recent gain or loss of weight, foot trouble, and nervous trouble.  She also listed her mother in the "had diabetes" portion of her report of medical history.  However, she specifically denied sugar in the urine.  Moreover, the history of urinary problems was detailed on the reverse side by the examiner as painful urination since pregnancy. 

Additionally, the Veteran completed a Statement of Medical Condition because her separation medical examination was conducted more than three working days prior to her separation.  The Veteran completed the form to reflect a change in her medical condition after she experienced a miscarriage.

Despite the Veteran's in-service complaints, there is no medical diagnosis of diabetes documented at any time during her military service or within a year thereafter.  Some of the Veteran's statements have suggested that, despite the absence of written documentation, she recalls being diagnosed with or treated for diabetes mellitus during service.  The Board declines to find this assertion credible.  The STRs in this case include numerous entries over the Veteran's service period, and this is precisely where one would expect medical personnel to have documented any diagnosis of, or treatment for, diabetes.  Moreover, the December 1969 examination was negative on urinalysis for sugar.  

As noted earlier, the Board declines to find that the Veteran's reported military occupation as a medical specialist involved the medical training and knowledge to be competent to provide a medical diagnosis of diabetes.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Board notes that the Veteran's own private treatment records show that her first diagnosis of diabetes mellitus was made in 1987.  In her May 2010 claim, the Veteran claims that she was diagnosed with diabetes mellitus in June 1984.  

Even using the Veteran's diagnosis date, the Veteran was not diagnosed with this disability until almost 15 years after discharge from service.  While service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service, the U.S. Court of Appeals for the Federal Circuit has determined that such a lapse of time is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Veteran explains this gap by claiming that she could not afford treatment for her diabetes after leaving the service.  She claims that she used her mother's medication and diet control to self-treat the diabetes.  In other words, she asks the Board to believe that she knew she had diabetes but did not seek treatment for it for a number of years.  However, the Board notes that the Veteran's May 1983 claims for separate service-connected disabilities make no assertion regarding diabetes mellitus.  As the Veteran has claimed that she experienced a continuity of symptomatology from her diabetes mellitus since active duty service, the Board finds it reasonable to expect that the Veteran would likely include this disability when identifying problems she believed to be related to service when filing her first claims for compensation benefits.  If she believed she had diabetes which began during service, she could have received not only VA medical treatment for it many years earlier, but also possibly be entitled to compensation.  The Board does not find the Veteran's assertions regarding the reasons for not seeking treatment for many years after service as credible.  

The Board finds that the weight of the evidence demonstrates that the Veteran did not have diabetic symptoms until many years after separation from active service.  There is no competent evidence which indicates that the Veteran's diabetes mellitus pathology was manifested during service or within a presumptive period following service; further, there is no competent evidence indicating a nexus between the diabetes mellitus and the Veteran's military service.

The Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for diabetes mellitus.  In reaching this decision, the Board has reviewed the entirety of the evidence of record but finds that there is no other evidence of record which contradicts the findings presented above with regard to the issue on appeal.  Here, the evidence weighs against finding that the Veteran's diabetes mellitus is etiologically linked to military service.  

The Board acknowledges that service connection may indeed be granted when a chronic disease or disability is not present in service, but there is evidence of continuity of symptomatology after service.  38 C.F.R. § 3.303(b).  In this case, however, the most persuasive evidence persuasively establishes that the Veteran had no symptom complaints attributable to diabetes mellitus during service or proximately following service.  Although the Veteran reported frequent or painful urination and recent gain or loss of weight in her separation report of medical history, she denied any sugar or albumin in her urine.  Additionally, she had no shown diagnosis of diabetes mellitus during service or proximately thereafter.  The evidence in this case does not show continuity of symptomatology associated with a chronic disability for the purposes of application of 38 C.F.R. § 3.303(b).   

As the preponderance of the evidence is against the Veteran's claim of entitlement to service connection in this case, the benefit-of-the-doubt rule does not apply and this claim is denied.  38 U.S.C.A. § 5107.



ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


